

116 HRES 705 IH: Recognizing the Global Coalition to Defeat ISIS.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 705IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Ms. Slotkin (for herself, Mr. Bacon, Mr. Banks, Mr. Brown of Maryland, Mr. Cisneros, Mr. Costa, Mr. Crow, Ms. Escobar, Mr. Gallego, Mr. Hurd of Texas, Mr. Kim, Mr. Langevin, Mrs. Luria, Mr. Moulton, Mr. Rose of New York, Mr. Schiff, Mr. Smith of Washington, Ms. Spanberger, Ms. Torres Small of New Mexico, Mr. Trone, and Ms. Sherrill) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the Global Coalition to Defeat ISIS.
	
 Whereas it has been 5 years since the Global Coalition to Defeat ISIS formed and affirmed our shared goal to ensure the enduring defeat of ISIS;
 Whereas 76 member nations of the Global Coalition to Defeat ISIS and 5 international institutions have contributed to efforts to defeat the Islamic State of Iraq and Syria (ISIS);
 Whereas the Global Coalition to Defeat ISIS has provided military support to local partners on the front lines of the fight in Iraq and Syria; has led efforts to stop the flow of foreign fighters to the battlefield, combatted the financing of terrorist activities, responded to the ongoing humanitarian crises in the region, and countered the ISIS narrative online and in their nations; and
 Whereas, as a result of our success in forming the Global Coalition to Defeat ISIS, the military campaign of the Coalition has been more effective, and the burden of confronting the scourge of ISIS has been shared by partner nations that recognize the common nature of the threat: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the commitment of partner nations and institutions that have participated in the Global Coalition to Defeat ISIS;
 (2)recognizes the many critical contributions that Global Coalition partners have made in support of our shared mission to defeat ISIS;
 (3)reaffirms the enduring commitment of the United States to the lasting defeat of ISIS; (4)recognizes that robust alliances and partnerships require many years to develop and, if neglected, may not be easily rebuilt in moments of crisis; and
 (5)affirms that robust alliances and partnerships will remain critical to defeating emerging and future threats.
			